Citation Nr: 0909160	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  04-39 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from December 1963 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri.  

In June 2005, the Veteran appeared in Washington, D.C., and 
testified at a hearing before the undersigned.  

In a September 2005 decision, the Board reopened the 
Veteran's claim of service connection for residuals of an 
injury to the back and denied the claim on the merits.  The 
Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2007 memorandum decision, the Court, in pertinent 
part, vacated the September 2005 Board decision with regard 
to the denial of service connection for a low back 
disability, and remanded that issue to the Board for 
additional development and consideration.  

In July 2008, the Board remanded the claim to the RO through 
the Appeals Management Center (AMC) for additional 
evidentiary development.  That development has been 
completed, and the case has been returned to the Board for 
further appellate review.  


FINDING OF FACT

A low back disability was not affirmatively shown to have 
been present during active duty; degenerative joint disease 
of the lumbar spine by X-ray was not manifest to a 
compensable degree within one year of separation from active 
duty, and the current low back disability is unrelated to a 
disease, injury, or event of active service origin.


CONCLUSION OF LAW

A low back disability is not due to disease or injury that 
was incurred in or aggravated by active service, and 
arthritis of the low back may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the RO provided the Veteran pre-
adjudication notice by a letter dated in October 2002.  The 
Veteran was notified of the evidence needed to substantiate 
the claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The Veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  Although the notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the Veteran's claim for 
service connection for a low back disability, such error was 
harmless given that service connection is being denied for 
the claim, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The Veteran was afforded the opportunity to 
testify at a personal hearing before the undersigned in June 
2005.  The RO has obtained the service treatment records and 
VA records.  The Veteran has not identified private records 
for the RO to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The Veteran was afforded VA examinations in February 2003 and 
August 2008, specifically to evaluate the nature and etiology 
of the low back disability.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
VA has complied with the duty-to-assist provisions of the 
VCAA.

II.  Merits of Claim

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service during peacetime.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2008).  
Arthritis is included as among the specified chronic diseases 
subject to presumptive service connection.  38 C.F.R. § 
3.309(a) (2008).

Analysis

The Veteran has submitted written statements and hearing 
testimony that he injured his low back in service (in 1964) 
during a football game and that he has suffered from low back 
pain since that incident.

The Veteran's service treatment records are negative for any 
complaints of or treatment of a low back disorder.  His 
November 1967 separation examination was normal, that is, 
there was no mention of any back complaints and the objective 
examination was negative.  

In a statement received from a private physician in September 
1978, it was noted that the Veteran had complained of low 
back pain.  Examination of the back revealed that it was 
without pinpoint tenderness and that the Veteran was able to 
stoop without difficulty.  The assessment was questionable 
low back pain.  

In a statement received in March 1979, the Veteran indicated 
that he had been seen for complaints of back pain in the 
1960s and 1970s.  He stated that he had been refused for 
several jobs due to back pain.

Various lay statements were received from the Veteran's 
friends and sister in August 1995.  These indicated that 
prior to service the Veteran had been very athletic.  After 
service, however, he reportedly complained of constant back 
pain.

VA outpatient treatment records dated from 1992 to 1995 
document the Veteran's complaints of low back pain.  A 
February 1995 X-ray report of the lumbosacral spine was 
negative.  An April 1995 MRI report revealed lower lumbar 
spondylosis.  At the time of a December 2002 VA examination, 
the Veteran reported that his back started "acting up" 
after working in a factory for 13 years, so he filed for 
disability in 1994.  

On VA examination in February 2003, the Veteran reported that 
he injured his back during a football game.  X-rays of the 
lumbar spine revealed hypertrophic degenerative 
osteoarthritis.  The diagnosis was lumbar degenerative joint 
disease.

On VA examination in August 2008, the examiner indicated that 
the claims folder was reviewed and provided a detailed 
account of the Veteran's pertinent medical history.  X-rays 
of the lumbar spine revealed that the L3-L4 and L5-S1 disc 
spaces were unchanged since February 2003 X-rays.  The L4-5 
disc space, however, showed progressive narrowing since 2003.  
The diagnosis was chronic lumbar strain.

The examiner commented that the Veteran had a history of low 
back pain, which was non-disabling and did not prevent him 
from performing his military duty from 1964.  It was 
indicated that the football incident, while on active duty, 
was not supported by any service treatment records.  The 
Veteran did complain of low back pain after leaving the 
military.  The examiner highlighted the Veteran's history of 
X-ray reports and also his significant weight gain, from 225 
pounds in 1967 to 310 pounds at the present time.  The 
examiner stated that the X-ray report of 1995 was negative, 
but that a 2000 report showed narrowing of L5-S1, followed by 
more significant narrowing in 2003, which was indicative of 
some progressive degenerative disc disease of the lumbosacral 
spine from at 1995 to the present.  

The examiner concluded that it was more likely than not that 
the degenerative disease of the lumbar spine was due to a 
combination of aging and the Veteran's excessive weight.  
Furthermore, the examiner stated that it was less likely that 
there was any relationship between the Veteran's degenerative 
disc disease (spondylosis or arthritis) and an incident which 
occurred in 1964, which did not disable the Veteran initially 
or subsequently during his period of service.   

The medical evidence of record establishes that the Veteran 
currently has degenerative disease of the lumbar spine and 
chronic lumbar strain.  The preponderance of the medical 
record, however, shows that the Veteran's low back disability 
is not related to any incident of service.  The VA examiner 
concluded that there was no medical correlation between 
Veteran's lumbar spine condition and his military service, 
and opined that the degenerative disease of the lumbar spine 
was a combination of aging and excessive weight.  There is no 
contradictory medical opinion of record.  

The Board notes that in a July 2008 statement, prior to the 
August 2008 VA examination, the Veteran's attorney emphasized 
that the VA examiner should provide a complete and balanced 
analysis of the Veteran's condition and provide a neutral 
opinion on the question posed.  As described in detail above, 
the medical report clearly describes the reasons and bases 
for the VA examiner's conclusions.  The examiner's summary of 
the Veteran's service and post-service symptoms was 
consistent with the claims file and he supported his 
rationale by the medical evidence of record.  

As the record now stands, there is no satisfactory proof that 
the Veteran's low back disability is related to disease or 
injury in service.  As noted, service medical records are 
negative for clinical findings or diagnosis of a low back 
disability.  Further, the initial clinical finding of a low 
back disability is many years after the Veteran's discharge 
from active service.  The finding of arthritis of the low 
back was made more than a year after the Veteran's discharge 
from service in 1967; therefore service connection for low 
back arthritis on a presumptive basis under 38 C.F.R. § 
3.309(a) is also not warranted.

Although the Veteran is competent to describe back symptoms, 
unless a condition is one under case law where lay 
observation has been found to be competent to establish the 
presence or diagnosis of a disability, the determination as 
to the presence or diagnosis of the disability is medical 
question, that is, not capable of lay observation.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (on the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where, as here, the determinative issues involve questions of 
a medical diagnosis and a medical nexus or causation, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim because a lay person is 
not qualified through education, training, and expertise to 
offer an opinion on medical causation.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that he currently has a low back 
disability that is related to an injury, disease, or event of 
service origin.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding on a question of medical causation, 
not capable of lay observation, and as there is no favorable 
medical evidence to support the claim of service connection 
for a low back disability, as articulated above, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  


ORDER

Service connection for a low back disability is denied.



____________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


